Citation Nr: 1812025	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of his children, B.G.M., III, B.G.M., and A.C.M.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1991.  The appellant is the custodian of three of his biological children B.G.M., III, B.G.M., and A.C.M.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim is currently with the RO in St. Petersburg, Florida.  Also pertinent to this case, in an October 2007 letter, VA notified the appellant that B.G.M., III, was removed from the Veteran's award (apportionment) upon graduation in June 2007, that B.G.M. would be removed in March 2011 on his 18th birthday, and that A.C.M. would be removed in June 2012 on her 18th birthday.

In January 2011 and July 2014, the Board remanded this matter for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, in a separate July 2014 decision, the Board remanded the issue of the propriety of the award of a monthly apportionment of the Veteran s benefits of $150 on behalf of his children to provide the Veteran with a Statement of the Case.  Pursuant to the July 2014 Board Remand and prior to the issuance of a Statement of the Case as to this issue, in a December 2015 correspondence, the Veteran withdrew the appeal of the propriety of the award of a monthly apportionment of the Veteran s benefits of $150 on behalf of his children; as such, that issue is not in appellate status, and is not before the Board.



FINDINGS OF FACT

1.  In June 2007, the appellant was assigned an apportionment of the Veteran's VA compensation benefits in the amount of $150 per month, and both the appellant and the Veteran were notified of this decision.

2.  The Veteran reasonably discharged his responsibility for the support of B.G.M., III, B.G.M., and A.C.M.

3.  Hardship is not shown to exist for the purpose of an increased special apportionment of the Veteran's VA compensation benefits.


CONCLUSION OF LAW

The criteria for an increased apportionment of the Veteran's VA compensation benefits in excess of $150.00 have not been met.  38 U.S.C. §§ 101, 5307 (West 2012); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran, the appellant, nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Increased Apportionment

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2017).  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  Id.  

The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances - such as an inability to pay for essentials such as food, clothing, shelter or medical expenses - exist, which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C. § 5307(a)(2) (West 2012); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii) (West 2012); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2017).

In this case, the Board finds that the weight of the evidence is against increasing the apportionment of the Veteran's VA compensation benefits to an amount in excess of $150.00 per month.  

With respect to a "general" apportionment, the Board finds that the Veteran reasonably discharged his responsibility for the children's support.  In the June 2007 decision, the apportionment was granted and the appellant was provided monthly support for the Veteran's children in the amount of $150.00 per month in the form of an apportionment of the Veteran's VA benefits.  In addition, although the amount has fluctuated over the course of the appeal, the appellant also received an apportionment of the Veteran's Social Security Administration (SSA) benefits on behalf of his children.  As such, the preponderance of the evidence demonstrates that the Veteran had reasonably discharged his responsibility to his children's support, and therefore, no increase pursuant to a "general" apportionment is warranted.  38 C.F.R. § 3.450(a)(1)(ii).

With respect to a "special" apportionment, the Board finds that the evidence does not show that hardship existed for the appellant on behalf of the Veteran's children, and no special circumstances existed which would have warranted an increase in the amount of the apportionment.  In the June 2007 decision on appeal, the appellant's reported monthly income was $1,639.70 and her reported monthly expenses was $1,501.  Her net income after expenses was approximately $139.  

In a June 2008 statement, the appellant reported a monthly income of $1,867.22 and monthly expenses of $1,680.  At that time, her net income was approximately $187.  In pertinent part, the appellant reported the following monthly expenses: $215 for water, gas, and electricity; $250 for groceries; and $150 in clothing.  

In April 2011, the appellant submitted a VA Form 21-0788 in which she reported a monthly income or benefits of $1,509.50 and monthly expenses of $2,550.  The reported expenses exceed the reported income by approximately $1,040.  In pertinent part, the appellant reported the following monthly expenses: $390 for water, gas, and electricity; $430 for food; $300 in clothing, and $350 in school expenses.  Significantly, the Board notes that the expenses for water, gas, and electricity, food, and clothing, all unexplainably increased by $175, $180, and $150, respectively, in a period of less than three years, for a total increase of $505 since June 2008.

Evening assuming, arguendo, that the appellant's expenses exceeded her income during that period (April 2011), the Board finds the appellant's statements most probative in this case.  In a March 2017 submission, the appellant stated that, while there was a period of difficulty with paying for rent, she received help from family so she and the Veteran's children were not evicted.  Although the appellant was unclear and not specific as to the source of support, she indicated that the two youngest children received monetary support "which helped [her] to have insurance and a decent place to live."  The appellant further stated that the "[VA] money helped but we certainly were not getting rich."  However, the appellant also noted that she was able to secure three loans while two of the children (it is unclear which two of the three children) were seven and 18 years of age.  Finally, the appellant indicated, "I am thankful for the support we received, but I did keep a roof over our heads and food on the table.  No extras though."  Here, the Board emphasizes that the preponderance of the evidence does not show that special circumstances existed, particularly, an inability to pay for essentials, to warrant an increased special apportionment.  Indeed, the appellant admitted in the March 2017 submission that she was able to provide shelter and food for the children, albeit with challenges and sacrifices.

The Board notes that the pertinent law and regulations provide that a special apportionment is based upon the facts of each individual case, and a consideration as to whether hardship is shown and whether there would be undue hardship for the other parties of interest.  In this case, the Board finds that the evidence is against a finding of hardship for the appellant on behalf of the Veteran's children in light of the facts of her individual case.  In the absence of hardship and in consideration of the other reported resources for the appellant (to include employment, family support, SSA benefits, and loans), an increase in a "special" apportionment is not warranted.  38 C.F.R. § 3.451.

As the appellant does not meet the financial criteria for increased special apportionment, the Board need not discuss whether any apportionment would have caused an undue hardship on the Veteran.  In short, the criteria for the assignment of an increased apportioned share of the Veteran's disability benefits under 38 C.F.R. §§ 3.340 and 3.451 ("general" or "special" apportionment) are not shown to have been met, and the appeal must be denied.


ORDER

An increased apportionment of the Veteran's VA compensation benefits on behalf of his children, B.G.M., III, B.G.M., and A.C.M. is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


